Quinn, Chief Judge
(concurring in the result):
The majority’s construction of Article 31 in this case is unrealistically restrictive. I agree that an accused under Article 31 does not have to be told that he may refuse to provide a particular item of evidence. However, that does not mean he may be asked for a sample of his handwriting or other evidence without even a general warning.
To “interrogate” means simply to ask. True, it implies a more formal proceeding, but it still means addressing a person in an attempt to elicit information. Webster’s New International Dictionary, 2d ed, page 1299. *106If, without more, an accused is asked for a specimen of his handwriting, the request constitutes an “interrogation.” And the response made by the accused is his reply, whether it be a detailed narrative or simply his signature. Thus, in United States v. Taylor, 5 USCMA 178, 17 CMR 178, a Military Police investigator suspected the accused of the possession of marihuana. He asked the accused to identify his clothing. Complying with the request, the accused said that a certain coat was his. This Court held that the accused’s statement was inadmissible because he had not been advised of his rights under Article 81. In that case, Judge Brosman said, “we are quite without disposition to encourage experimentation on the part of military law enforcement personnel with the limits of Article 31.”
Article 31 should be read as a whole. It should not be cut up into little pieces nor dissected with an alleged judicial scalpel. In my opinion Article 31 should be construed “not narrowly as through a keyhole, but in the broad light of the evils it aimed at and the good it hoped for.” United States ex rel. Marcus v. Hess, 317 US 537, 557, 87 L ed 443, 63 S Ct 379, dissenting opinion of Justice Jackson. I conclude, therefore, that handwriting specimens cannot be obtained from an accused without first warning him in general of his rights under Article 31 of the Uniform Code of Military Justice. Because I consider the accused’s handwriting a “statement,” I also disagree with the majority’s conclusion that it is admissible even though obtained by unlawful inducement.
As far as the question of unlawful inducement in this case is concerned, the record shows that the issue was fully considered at the trial. Perhaps another law officer might have come to a different conclusion. However, on the basis of the evidence, I cannot say that, as a matter of law, the law officer erred in admitting the exemplars into evidence. United States v. Volante, 4 USCMA 689, 16 CMR 263. Consequently, I concur in the result.